                          Case 1:20-cv-02256-JPC Document 17 Filed 12/02/20 Page 1 of 1



                                                                                           Douglas B. Lipsky - Partner

                                                                                    420 Lexington Avenue, Suite 1830
                                                                                         New York, New York 10170
                                                                                                 Main: 212.392.4772
                                                                                                Direct: 212.444.1024
                                                                                                  Fax: 212.444.1030
                                                                                               doug@lipskylowe.com
                                 12/2/2020
                                                                                                www.lipskylowe.com

                                                                    December 2, 2020

                   VIA ECF
                   The Honorable John P. Cronan, U.S.D.J.
                   U.S. District Court for the Southern District of New York
                   500 Pearl Street
                   New York, New York 10007

                           Re:      Nisbett v. Hemped NYC LLC, et al., 1:20-cv-2256 (JPC)

                   Dear Judge Cronan:

                          This firm represents Plaintiff Kareem Nisbett in this website accessibility case
                   under the Americans with Disabilities Act, New York State Human Rights Law and New
                   York City Human Rights Law. We respectfully request a 30-day adjournment of the
                   December 9, 12:00 p.m., Initial Pretrial Conference.

                          As background, Defendants’ responsive pleading was due by April 27, but no
                   attorney representing the Defendants has contacted this firm nor filed a Notice of
                   Appearance. This is likely because they were served via the Secretary of State, as a delay
                   sometimes occurs between a company being served under this method and receiving
                   notice of being served. Given this, Plaintiff requested and the Court granted an
                   adjournment of the November 4 Initial Pretrial Conference.

                          To date, Plaintiff has not heard from Defendants. Before initiating default
                   judgment proceedings, Plaintiff respectfully requests one more adjournment of the
                   conference, during which time Defendants will hopefully retain counsel.

                          This is the second request to adjourn this conference. The adjournment, if granted,
                   would not affect any other deadlines or conferences.

                           We appreciate the Court’s consideration of this request.
It is hereby ORDERED that Plaintiff's request is GRANTED. The
December 9, 2020 Initial Pretrial Conference is hereby              Respectfully submitted,
ADJOURNED to January 5, 2021 at 10:30 a.m. The parties shall        LIPSKY LOWE LLP
have until December 29, 2020 to submit the letter outlined in the
Court's October 5, 2020 letter. (See Dkt. 12.)
                                                                    s/ Douglas B. Lipsky
SO ORDERED.                                                         Douglas B. Lipsky

Date:   December 2, 2020
        New York, New York       ___________________
                                 JOHN P. CRONAN
                                 United States District Judge
